Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00402-CR

                                 Kyle Magee STONE,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 399th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2018CR12634W
                      Honorable Frank J. Castro, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED September 4, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice